Judgment unanimously affirmed. Memorandum: Defendant contends that his statements to the police should have been suppressed *925because he was not given Miranda warnings before questioning. We disagree. The evidence adduced at the Huntley hearing establishes that defendant was not in custody at the time of the questioning and thus, Miranda warnings were not required at that time (see, People v Yukl, 25 NY2d 585, 589, mot to amend remittitur denied 26 NY2d 845, 883, cert denied 400 US 851). There is no proof in the record that defendant was intoxicated and the testimony of the officers who questioned him was unequivocal that defendant did not show signs of intoxication. We have considered defendant’s remaining contention and conclude that it is without merit. (Appeal from Judgment of Jefferson County Court, Clary, J.—Rape, 1st Degree.) Present—Denman, P. J., Green, Wesley, Balio and Davis, JJ.